[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from the Butler County Court of Common Pleas, Domestic Relations Division, in which appellant was granted a dissolution of marriage.
At the dissolution hearing, the parties stated that they were in agreement on the terms of the dissolution and the court adopted the parties' shared parenting plan and separation agreement.  Appellant signed the documents and indicated that he had the opportunity to review the terms and to consult with his attorney.  Appellant now requests that this court accept a new child support worksheet he has prepared.  The basis of the new worksheet is new information on income and other factors affecting appellant's support obligations.
Appellant's appeal is dismissed since as an appellate court we can only consider whether the trial court made a proper ruling on the evidence before it.  As appellant desires to have new evidence considered to reduce his child support obligation, the correct remedy for appellant to pursue in this case would be to file a motion for modification of his child support order under R.C. 3113.215(B)(4) based on a change in circumstances.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.
A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
William W. Young, Presiding Judge.
Anthony Valen, Judge and James E. Walsh, Judge.